DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/28/20, 3/8/21, 6/3/21 were filed on 4/28/20, 3/8/21, 6/3/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
	The drawings filed on 4/28/20 are accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


With regards to claims 10 and 11, it is unclear whether “the flame retardant inorganic material” is referring to “first flame retardant inorganic material” or “second flame retardant inorganic material”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al (KR 20170007210 A) using (US 2018/0277815) as an equivalent English translation.
Regarding claims 1-8, 10-13, and 16, Sung et al discloses a secondary battery comprising a separator comprising: aluminum hydroxide particles; wherein the aluminum hydroxide particles include bayerite and nordstrandite (first flame retardant inorganic material in a metastable form / metal hydroxide / Al(OH)3); wherein the aluminum hydroxide particles is 7 wt% to 40 wt% of an entire content of the flame retardant inorganic material; wherein the separator comprises an organic/inorganic composite porous coating layer comprising a mixture of alumina particles (inorganic 2O3) are added separately from the aluminum hydroxide particles and the alumina particles are high-dielectric inorganic particles having a dielectric constant of 1 or higher; wherein the binder polymer is selected from the group consisting of polyvinylidene fluoride-co-hexafluoropropylene, polyvinylidene fluoride-co-trichloroethylene, polymethylmethacrylate, polybutylacrylate, polyacrylonitrile, polyvinylpyrrolidone, polyvinylacetate, polyethylene-co-vinyl acetate, polyethylene oxide, polyarylate, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethylpullulan, cyanoethylpolyvinylalcohol, cyanoethylcellulose, 
cyanoethylsucrose, pullulan, and carboxyl methyl cellulose ([0032],[0038],[0042],[0045], [0053],[0054],[0056],[0063],[0064]). 

Claim(s) 1-6, 10-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatta et al (US 2016/0254511).
Regarding claims 1-6, 10, 13, 14, and 16, Hatta et al discloses a nonaqueous electrolyte battery (secondary battery) comprising a separator comprising: a particle-containing resin layer “11b” (organic/ inorganic composite porous separator) coated on a surface of a separator base material “11a” (porous polyolefin substrate); wherein the particle-containing resin layer contains filler particles and a resin; wherein the filler particles include inorganic particles such as a metal oxide, metal hydroxide, or metal hydrate; wherein examples of the metal hydroxide include magnesium hydroxide and 3); wherein the aluminum hydroxide (flame retardant inorganic material) is dispersed over the entire separator; wherein examples of the resin (binder polymer) include polyvinylidene fluoride (PVDF), polytetrafluoroethylene (TFE), polyimide, styrene-butadiene, acrylonitrile-butadiene-styrene, polyvinylacetate, and carboxyl methyl cellulose ([0053],[0058],[0066],[0069],[0082]-[0084],[0157]).
Regarding claims 11 and 12, Hatta et al also discloses inorganic particles that may be used two or more kinds, wherein examples of the inorganic particles include metal oxide such as SiO2, Al2O3, MgO (high dielectric inorganic particles having a dielectric constant of 1 or higher) ([0083],[0106]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al in view of Kim et al (EP 2662920 A2).  The Sung reference is applied to claims 1 and 13 for reasons stated above.
Regarding claims 9 and 17, Sung et al does not expressly teach a first retardant inorganic material that is asymmetrically present on one surface of a polyolefin substrate facing either a positive electrode or a negative electrode (claims 9 and 17). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sung separator to include a first retardant inorganic material that is asymmetrically present on one surface of a polyolefin substrate facing either a positive electrode or a negative electrode in order to give heat-resistance reinforcement against external impact or internal short-circuit, thereby improving battery discharge capacity, life characteristic and safety ([0019]).
Regarding claim 14, Sung et al does not expressly teach a binder polymer that is at least one selected from the group consisting of PVDF, TFE, and polyimide.  
Kim et al discloses a reinforcing member (porous coating layer) comprising a polymer (binder polymer) such as polyimide and polyvinylidene fluoride ([0013],[0014]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Kim et al indicates that polyimide or polyvinylidene fluoride is a suitable material for use as a polymer binder.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use polyimide or polyvinylidene fluoride.

15 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al in view of Jeon et al (KR 20140136807 A).  The Sung reference is applied to claim 13 for reasons stated above.
However, Sung et al does not expressly teach a binder polymer further comprises at least one selected from the group consisting of baicalin, luteolin, taxifolin, 5myricetin, quercetin, rutin, catechin, epigallocatechin gallate, butein, piceatannol, a phenolic-based compound comprising tannic acid, pyrogallic acid, amylose, amylopectin, zanthan gum, an aqueous or non-aqueous polymer consisting of fatty acid system. 
Jeon et al discloses a coating layer formed on a polyolefin substrate and having a polymer of a lignin-containing lignin derived phenolic compound; wherein examples of the lignin-containing lignin-derived phenolic compound include catechin, epigallocatechin, quercetin, luteolin, taxifolin, myricetin, rutin, and tannic acid (pg. 3, lines 83-86, pg. 3, line 120 to pg. 4, line 128).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sung separator to include catechin, epigallocatechin, quercetin, luteolin, taxifolin, myricetin, rutin, and tannic acid in order to significantly reduce the degree of shrinkage due to heat of the polyolefin separator, thereby improve the stability of the rechargeable battery (pg. 3, lines 80-82).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729